Citation Nr: 1526497	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a right knee meniscus tear.

2.  Entitlement to a rating in excess of 20 percent for a left ankle disability prior to November 18, 2011, and in excess of 40 percent as of November 18, 2011.

3.  Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

4.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing in December 2014.

The Veteran has asserted that he has been unemployable since separation from active service and has raised claims for TDIU and for an extra-schedular rating.  Claims for entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and TDIU rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board notes that a claim for entitlement to TDIU is a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the extra-schedular rating and TDIU issues in this case involve multiple complex disability issues, they are more appropriately addressed as separate issues for appellate review.  

VA records show that in July 2011 the Board remanded the issue of entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, but that the appeal was dismissed in October 2012 because the Veteran withdrew the appeal.  Although the Veteran has, in essence, asserted continued disagreement with the denial of those benefits, in correspondence recently received by VA in March 2014, he also acknowledged having withdrawn his vocational rehabilitation benefits appeal.  As withdrawal of the appeal is shown, the Board has no jurisdiction over the matter.  38 C.F.R. § 20.204 (2014).

The issue of entitlement to vocational rehabilitation benefits is construed as having been raised again by the Veteran, but that new claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A review of the record reveals that additional development is required prior to appellate review.  The available record shows the Social Security Administration (SSA) was ordered by a district court to award the Veteran's disability benefits claim in September 2013.  In addition, the Veteran has asserted that his VA Vocational Rehabilitation and Employment file includes a medical opinion stating that he was unable to perform sedentary employment.  The complete treatment records associated with the SSA claim and the VA Vocational Rehabilitation file should be obtained prior to Board adjudication as those records are needed for a fair consideration of the claims.

The Veteran further contends that the assigned ratings for a service-connected left ankle disability are inadequate.  The Veteran's most recent ankle examination is not sufficiently contemporary for a decision to be made based on that evidence.  Therefore, a more current examination is needed.  In addition, updated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.

2.  Obtain the Veteran's VA Vocational Rehabilitation and Employment file, and associate it with the record.  

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Schedule the Veteran for a VA examination to determine the severity of a service-connected left ankle disability.  The examiner must review the evidence of record and should note that review in the report.  All necessary tests and studies should be conducted.  The examiner should provide range of motion, measure in degrees, and should state whether there is any additional loss of function due to such factors as painful motion, excess motion, weakened motion, fatigability, or incoordination.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities (left ankle disability, cervical spine disability with headaches, left shoulder disability, lumbar spine disability, left lower extremity neurological disability, left knee disability, hypertension, hypertensive heart disease, right ankle disability, and gastroesophageal reflux disease).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

5.  Then, readjudicate the claims, including consideration of entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

